DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-41, 43, 49-50, 52, and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Pat. No. 5800779) (previously cited) in view of Mace et al. (U.S. Pub. No. 2016/0245830) (previously cited).
Regarding claim 38, Johnson discloses:
An in-line tester (Column 2, lines 56-67 and column 3, lines 1-8) comprising: an inlet (fluid inlet 26/126), connectable, in use, to an aspirator tube (feeding tube) (Column 2, lines 56-67, column 3, lines 1-8, and column 7, lines 12-62); an outlet (outlet 28/128) connectable, in use, to a vacuum source (syringe 100) (column 3, lines 16-31 discloses wherein the syringe draws a vacuum via the outlet); and a chamber (test chamber 24/124) interposed between the inlet and the outlet (see figures 1-4 and 12-14), the chamber comprising: a first tester (test strip including indicating portion 32a-32c) comprising a first colorimetric substance adapted to exhibit a colour change in the presence of a target substance arranged such that fluids drawn into the chamber by the vacuum source come into contact therewith (Column 7, lines 12-62 disclose wherein fluid is drawn into test chamber and interacts with the reactive indicating portions 32a, 32b, and 32c of the test strip causing the indicating portions to change colors based on or indicative of pH and column 9, lines 7-35 further disclose wherein the indicating portions can be used to analyze, determine, or indicate a variety of fluids and fluid properties); and being characterized by: the in-line tester further comprising a liquid-stop device (porous plug 38) which, when dry, permits passage of gas from the inlet to the outlet, but when wetted by a liquid, inhibits or prevents passage of fluids from the inlet to the outlet (column 5, lines 4-15 disclose wherein the porous plug which when wetted creates a seal that prevents the passage of fluids to the outlet), and by: the second tester being located downstream of the liquid-stop device and before the outlet (see figures 2-4).
Yet Johnson does not disclose:
Wherein a second tester comprises a colorimetric capnometer, which exhibits a colour change in the presence of carbon dioxide arranged such that fluids drawn into the chamber by the vacuum source pass through and wherein the second tester being located downstream of the liquid-stop device and before the outlet, and a reservoir interposed between the first tester and the second tester.
However, in the same field of intubated patient surgical analysis systems, Mace discloses: 
Wherein a second tester comprises a colorimetric capnometer, which exhibits a colour change in the presence of carbon dioxide arranged such that fluids drawn into the chamber by the vacuum source pass through and wherein the second tester being located downstream of the liquid-stop device and before the outlet, and a reservoir interposed between the first tester and the second tester (abstract and paragraphs 0010-0011 disclose wherein the system contains a colorimetric indicator that changes color based on exposure to carbon dioxide and at least paragraphs 0079 and 0153-0155 disclose wherein the colorimetric indicator is a capnometer and at least figures 1, 3A, and 3B disclose wherein the sample runs through a conduit to capnometer such that the conduit and capnometer could be added to the system of Johnson such that a conduit runs from the test strip to a capnometer which would substitute or serve as the second tester and wherein the conduit would serve as the reservoir and wherein the capnometer would be located downstream of the liquid-stop device but before the outlet).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson to incorporate wherein a second tester comprises a colorimetric capnometer, which exhibits a colour change in the presence of carbon dioxide arranged such that fluids drawn into the chamber by the vacuum source pass through and wherein the second tester being located downstream of the liquid-stop device and before the outlet, and a reservoir interposed between the first tester and the second tester, as taught by Mace, in order to more accurately identify the presence of carbon dioxide when analyzing the contents being passed through an intubated tube so as to be used in determining the placement or location of the tube within the body of the user.
Regarding claim 39, Johnson in view of Mace discloses the in-line tester of claim 38, Johnson further discloses:
wherein the target substance comprises an acid, and wherein the colorimetric substance comprises an acid-base indicator (Column 9, lines 7-17 disclose wherein the system test pH and determines the level or degree of acidity of the fluid).
 Regarding claim 40, Johnson in view of Mace discloses the in-line tester of claim 39, Johnson further discloses:
wherein the acid-base indicator comprises litmus paper, or bromothymol sulfonephthalein (column 4, lines 65-67, column 5, lines 1-3, and column 6, lines 58-62 disclose wherein the test strip uses litmus to indicate pH).
Regarding claim 41, Johnson in view of Mace discloses the in-line tester of claim 38, Johnson further discloses:
wherein the target substance comprises a stomach-related marker being any one or more of the group comprising: a compound; a cell; a cell fragment; an enzyme; and a chemical, all of which are found within the stomach of a patient; and gastric enzyme; enzyme substrate; gastric lipase; gastric hormone; pepsin; pepsinogen; intrinsic factor (IF); vitamin B12-IF complex; mucin; gastrin; gastric lipase; and trypsin (Column 9, lines 1-6 disclose wherein the test strips can test for trypsin and other bodily fluids).
Regarding claim 43, Johnson in view of Mace discloses the in-line tester of claim 38, Johnson further discloses:
comprising means for detecting the presence of two or more stomach-related markers, wherein the means for detecting the presence of two or more stomach-related markers are collocated on or in the first tester, wherein the first tester comprises a liquid-absorbent layer, which is divided into discrete regions, each discrete region comprising a different colorimetric substance adapted to exhibit a colour change in the presence of different target substances (figures 13-16, column 8, lines 54-67 and column 9, lines 1-6 disclose wherein there is a pair of test chambers 224a and 224b divided into discrete regions and have separate test strips for analyzing different conditions or characteristics of fluid such that each would exhibit different color change properties in the presence of different substances).
Regarding claim 49, Johnson in view of Mace discloses the in-line tester of claim 38, Johnson further discloses:
comprising a main body comprising two parts that fit together to form the chamber, the two parts each having a mutually cooperating mating surface, which when placed against the mating surface of the other part, forms a fluid- tight seal, wherein one or both of the two parts comprises recesses, grooves or other voids formed in their mating surface, the recesses, grooves or other voids forming internal chambers and fluid passageways of the in-line tester (Figures 1-2 and column 4, lines 31-50 disclose wherein the sampler assembly 20 (main body) is comprised of the upper housing portion 40 and the lower housing portion 42 (two parts) that fit together to form the chamber and wherein the two housing portions have ridges lips and edges that form an alignment and connection between the two portions and additionally form internal chambers and passageways within the assembly and column 6, lines 30-52 further disclose wherein the upper and lower housing portions are sealed together).
Regarding claim 50, Johnson in view of Mace discloses the in-line tester of claim 49, Johnson in view of Mace further discloses:
further comprising an insert (absorbent filter 36) at least partially located within a chamber, the insert comprising an inlet which supports the first tester and a first vent aperture, the first vent aperture being arranged to direct a flow of gas passing through the in-line tester over the colorimetric capnometer (Figures 3 and 4 shows wherein the absorbent filter contains or is in connection with an inlet to the test chamber 24 (first tester) and also contains or is in connection with a vent or opening to the outlet 28 such that gas can flow through the absorbent filter 36 to the outlet 28 which is in connection with the colorimetric capnometer of Mace such that the gas would pass over the colorimetric capnometer).
Regarding claim 52, Johnson in view of Mace discloses the in-line tester of claim 49, Johnson in view of Mace further discloses:
wherein the liquid-stop device comprises a hydrophobic layer comprising pores or perforations that enable, when dry, air to pass through them but when wetted by liquid, the liquid is repelled from the surface of the hydrophobic layer and forced to overlie the openings of the pores or perforations (column 5, lines 4-15 and column 10, lines 16-21 disclose wherein the porous plug is porous and thus allows gas or air to pass through when the plug is dry and which when wetted creates a seal that prevents the passage of fluids to the outlet and wherein the porous plug contains hydrophobic materials).
Regarding claim 54, Johnson in view of Mace discloses the in-line tester of claim 49, Johnson in view of Mace further discloses:
wherein the main body is at least partially manufactured of a transparent plastics material (abstract and column 4, lines 21-31 disclose wherein the housing is transparent), and further comprising a colour chart corresponding to the or each colorimetric substance, the colour chart being affixed an exterior surface of a main body of the in-line tester, the colour chart being arranged so that a visual comparison of colour of the colorimetric substances to the respective parts of the colour chart can be made (Figures 6, 8, and 11, column 5, lines 33-67, column 6, lines 1-29, column 7, lines 63-67 and column 8, lines 1-26 disclose wherein the system includes a pH ruler (color chart) affixed to the surface of the device and allows for visual comparison of the resulting colors in the test strip and wherein the resulting color is used to confirm tube placement in the body), the colour chart having a colour corresponding to a "fail" colour for each of the colorimetric tests, and comprising a through aperture registering with each of the colorimetric test strips such that if a "positive" test result is confirmed using any of the colorimetric test strips, the respective test strip/area will become visible, due to a difference in colour, compared with the regions of the colour chart surrounding each through aperture (Figure 11, column 5, lines 33-67, and column 6, lines 1-29 disclose the comparison of the pH ruler 86 with the with the resulting color changes in the indicating portions of the test chamber 24 and wherein the pH ruler contains apertures or through holes to compare the resulting color in the indicating portions with the respective colors of the pH ruler to determine a positive match or result and a corresponding different comparison or fail color).
Regarding claim 55, Johnson in view of Mace discloses the in-line tester of claim 54, Johnson in view of Mace further discloses:
wherein the "fail" colour is a different colour in different areas of the colour chart (Figures 6, 8, 11, column 5, lines 33-67, and column 6, lines 1-29  disclose wherein the different comparison colors for different results are different colors in different areas of the chart).
Regarding claim 56, Johnson in view of Mace discloses the in-line tester of claim 38, Johnson in view of Mace further discloses:
wherein the liquid-stop device comprises a coarse liquid trap (absorbent filter 36), and a fine liquid-stop device (porous plug 38) (See column 4, lines 21-31 and figures 2-4).
Claims 42 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Mace, as applied to claim 38, and further in view of Carr et al. (U.S. Pub. No. 2011/0270054) (previously cited).
Regarding claim 42, Johnson in view of Mace discloses the in-line tester of claim 41, yet Johnson does not disclose:
comprising means for detecting the presence of two or more stomach-related markers, wherein the means for detecting the presence of two or more stomach-related markers are collocated on or in the first tester, wherein the first tester comprises a liquid-absorbent layer, which is divided into discrete regions, each discrete region comprising a different colorimetric substance adapted to exhibit a colour change in the presence of different target substances.
However, in the same field of systems for determining the location and positioning of feeding tubes, Carr discloses:
wherein the target substance comprises gastric lipase and wherein the colorimetric substance comprises tributyrin, which detects metabolism of tributyrin by the colour change induced by production of butyric acid (paragraphs 0029-0032 and 0037 disclose wherein the system identifies the presence of gastric lipase and paragraphs 0031, 0040, and 0042-0044 disclose wherein the assay or colorimetric substance for detection is tributyrin).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the target substance comprises gastric lipase and wherein the colorimetric substance comprises tributyrin, which detects metabolism of tributyrin by the colour change induced by production of butyric acid, as taught by Carr, in order to more accurately determine the placement and location of feeding tubes within the stomach in order to prevent improper placement of feeding tubes prior to feeding.
Regarding claim 44, Johnson in view of Mace discloses the in-line tester of claim 43, Johnson further discloses:
 wherein the liquid-absorbent layer comprises the first colorimetric substance adapted to exhibit a colour change, in use, according to the acidity/alkalinity of an aspirate drawn into the in-line tester (figures 13, 14, column 8, lines 54-67 and column 9, lines 1-6 disclose wherein there is a pair of test chambers 224a and 224b divided into discrete regions and have separate test strips for analyzing different conditions or characteristics of fluid and Column 7, lines 55-62 disclose wherein the indicating portions of the test strip change color as indicative of pH (acidity/alkalinity) for the aspirated fluids); and further comprising a region of the liquid-absorbent layer comprising a second colorimetric substance adapted to produce a second response in the presence of a target stomach-related marker (figures 13, 14, column 8, lines 54-67 and column 9, lines 1-6 disclose wherein there is a pair of test chambers 224a and 224b divided into discrete regions and have separate test strips for analyzing different conditions or characteristics of fluid such that each would exhibit different color change properties in the presence of different substances).
Yet the combination does not disclose:
wherein the second response in the presence of a target stomach-related marker is adapted to produce an acid in the presence of a target stomach-related marker
However in the same field of systems for determining the location and positioning of feeding tubes, Carr discloses:
wherein the second response in the presence of a target stomach-related marker is adapted to produce an acid in the presence of a target stomach-related marker (paragraph 0029-0030 discloses wherein the pH paper is impregnated with a suitable ester compound such that the reaction with gastric lipase causes the release of acid).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the second response in the presence of a target stomach-related marker is adapted to produce an acid in the presence of a target stomach-related marker, as taught by Carr, in order to more accurately determine the placement and location of feeding tubes within the stomach in order to prevent improper placement of feeding tubes prior to feeding.
Regarding claim 45, Johnson in view of Mace discloses the in-line tester of claim 44, yet Johnson does not disclose:
wherein the liquid-absorbent layer comprises pH indicator paper, and wherein a region of the pH indicator paper is coated, or impregnated, with tributyrin, wherein in the presence of gastric lipase, the tributyrin produces alcohol and butyric acid, the butyric acid being able to interact with the pH indicator paper to cause its colour to correspond to an acidic pH reading.
However in the same field of systems for determining the location and positioning of feeding tubes, Carr discloses:
wherein the liquid-absorbent layer comprises pH indicator paper, and wherein a region of the pH indicator paper is coated, or impregnated, with tributyrin, wherein in the presence of gastric lipase, the tributyrin produces alcohol and butyric acid, the butyric acid being able to interact with the pH indicator paper to cause its colour to correspond to an acidic pH reading (paragraph 0029-0031 discloses wherein the indicator surface is pH paper and is impregnated with a suitable ester compound including tributyrin to indicate the presence of gastric lipase and paragraph 0042 discloses wherein the use of tributyrin in the presence gastric lipase causes the release of butyric acid and figure 2 demonstrates wherein the presence of acidic pH causes color changes in the pH paper).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the liquid-absorbent layer comprises pH indicator paper, and wherein a region of the pH indicator paper is coated, or impregnated, with tributyrin, wherein in the presence of gastric lipase, the tributyrin produces alcohol and butyric acid, the butyric acid being able to interact with the pH indicator paper to cause its colour to correspond to an acidic pH reading, as taught by Carr, in order to more accurately determine the placement and location of feeding tubes within the stomach in order to prevent improper placement of feeding tubes prior to feeding.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Mace, as applied to claim 38, and further in view of Geraghty (WO 2016/172555) (previously cited).
Regarding claim 46, Johnson in view of Mace discloses the in-line tester of claim 38, yet Johnson does not disclose:
	wherein the colorimetric capnometer comprises a paper substrate coated, or impregnated, with a dye that changes colour in the presence of carbon dioxide.
However in the same field of endotracheal tube systems, Geraghty discloses:
	wherein the colorimetric capnometer comprises a paper substrate coated, or impregnated, with a dye that changes colour in the presence of carbon dioxide (page 23, lines 18-29 and page 24, lines 1-6 disclose wherein the capnograph (capnometer) uses colorimetric paper that detects the presence of carbon dioxide).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Johnson to incorporate wherein the colorimetric capnometer comprises a paper substrate coated, or impregnated, with a dye that changes colour in the presence of carbon dioxide, as taught by Mace, in order to more accurately identify the presence of carbon dioxide when analyzing the contents being passed through an intubated tube so as to be used in determining the placement or location of the tube within the body of the user.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Mace, as applied to claim 38, and further in view of Eckardt (U.S. Pub. No. 2018/0050136) (previously cited).
Regarding claim 47, Johnson in view of Mace discloses the in-line tester of claim 38, yet Johnson does not disclose:
	wherein the colorimetric capnometer comprises a paper substrate coated, or impregnated, with a dye that changes colour in the presence of greater than 5% carbon dioxide.
However in the same field of CO2 determination systems, Eckardt discloses:
wherein the colorimetric capnometer comprises a paper substrate coated, or impregnated, with a dye that changes colour in the presence of greater than 5% carbon dioxide (paragraphs 0024-0025 disclose wherein the carbon dioxide sensors can be implemented in paper including litmus paper that changes color in the presence of carbon dioxide and that can incorporate a number of different dyes and paragraph 0033 discloses wherein the carbon dioxide sensor can be arranged so that it allows for a positive detection when the carbon dioxide level is above 5%).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the colorimetric capnometer comprises a paper substrate coated, or impregnated, with a dye that changes colour in the presence of greater than 5% carbon dioxide, as taught by Eckardt, in order to identify the presence of carbon dioxide that more accurately equates to the amount of carbon dioxide exhaled by a person (paragraph 0026). 
Claims 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Mace, as applied to claim 38, and further in view of Gallagher (GB 2523620) (previously cited).
Regarding claim 48, Johnson in view of Mace discloses the in-line tester of claim 38, yet Johnson does not disclose:
further comprising a one-way valve at, or downstream of, the outlet, wherein a cracking pressure for a given gas of the one-way valve is less than a pressure required to force the same gas through the liquid-stop device, such that when a positive gas pressure is applied at the outlet, gas is preferentially vented through the one-way valve, rather than back through the in-line tester.
However, in the same field of aspirator devices, Gallagher discloses:
further comprising a one-way valve at, or downstream of, the outlet, wherein the cracking pressure for a given gas of the one-way valve is less than the pressure required to force the same gas through the liquid-stop device, such that when a positive gas pressure is applied at the outlet, gas is preferentially vented through the one-way valve, rather than back through the in-line tester (page 5, lines 1-3 disclose wherein a one-way check valve is incorporated into the outlet port of the three-way connector of the aspirator device and page 5, lines 23-26 and page 6, lines 1-9 disclose wherein “the porous or perforated element (liquid-stop device) provides a finite resistance to fluid flow, which resistance is greater than that of the one-way valve at the vent of the device, thus the gas from with the syringe is expelled through the vent in preference to back down the aspirator tube because the expelled gas follows the "path of least resistance").
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a one-way valve at, or downstream of, the outlet, wherein the cracking pressure for a given gas of the one-way valve is less than the pressure required to force the same gas through the liquid-stop device, such that when a positive gas pressure is applied at the outlet, gas is preferentially vented through the one-way valve, rather than back through the in-line tester, as taught by Gallagher, by incorporating the one-way valve of Gallagher with the outlet of Johnson, so as to prevent the backing up of fluids within the system. 
Regarding claim 51, Johnson in view of Mace discloses the in-line tester of claim 38, yet Johnson does not disclose:
wherein the first or second tester and the liquid-stop device are in contact with one another, or are conjoined to form a laminated structure.
However, in the same field of aspirator devices, Gallagher discloses:
wherein the first or second tester and the liquid-stop device are in contact with one another, or are conjoined to form a laminated structure (Page 6, lines 17-22 and page 7, lines 1-7 disclose wherein the porous or perforated element that closes when wetted (liquid stop device) can include testing or litmus paper and can incorporate a reagent or testing chemical to change colors upon contact with the target substance such that the porous plug 38 of Johnson could incorporate the litmus paper or testing chemicals such that the porous plug 38 is in contact or conjoined to form the first or second tester).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first or second tester and the liquid-stop device are in contact with one another, or are conjoined to form a laminated structure, as taught by Gallagher, so as to incorporate the first or second test chamber with the porous plug so as to allow for the testing for the presence of target substances in a smaller or more compact device or system.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Mace, as applied to claim 52, and further in view of Burnett et al. (U.S. Pub. No. 2017/0136209) (previously cited).
Regarding claim 53, Johnson in view of Mace discloses the in-line tester of claim 52, yet Johnson does not disclose:
wherein the pores or perforations of the hydrophobic layer are smaller than the size of a liquid droplet.
However, in the same field of human fluid analyzing systems, Burnett discloses:
wherein the pores or perforations of the hydrophobic layer are smaller than the size of a liquid droplet (paragraph 0225 discloses wherein the system uses a very small pore filter that allows gas to pass through the pores but is too small for liquid fluid to pass through).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the pores or perforations of the hydrophobic layer are smaller than the size of a liquid droplet, as taught by Burnett, as a simple substitution for the undisclosed pore size of the liquid blocking porous plug of Johnson, to achieve the predictable result of filtering or allowing the movement of gas and not liquid.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Mace, as applied to claim 38, and further in view of Fiddian-Greene et al. (U.S. Pat. No. 6029076) (previously cited).
Regarding claim 57, Johnson in view of Mace discloses the in-line tester of claim 38, yet Johnson does not disclose:
wherein the liquid-stop device permits the passage of water vapour there through, but prevents or inhibits passage of liquid drops there through.
However, in the same filed of intubation analysis systems, Fiddian-Greene, discloses:
wherein the liquid-stop device permits passage of water vapour there through, but prevents or inhibits the passage of liquid drops there through (Column 24, lines 57-67 and column 25 lines 1-3 disclose wherein the system includes a water trap that is selectively permeable to water vapor and gases).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the liquid-stop device permits the passage of water vapour there through, but prevents or inhibits the passage of liquid drops there through, as taught by Fiddian-Greene, in order to allow for the analysis of gases including water vapor while selectively preventing the accumulation of liquid products.
Response to Amendment
Applicant amended claims 38, 41, 44, 48, and 57 in the response filed 05/09/2022.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. Applicant argues that there is no teaching or suggestion to modify Johnson in view of Mace in the manner proposed in the Office Action. However, this argument is not persuasive as both inventions are directed to devices for testing body fluids or gas from an intubated patient and are thus directed to similar technical fields. Johnson is directed towards a sampling device for analyzing bodily fluids (see abstract of Johnson) and Mace is directed towards a colorimetric carbon dioxide and measurement system for analyzing respiration gas of a user (see abstract and paragraph 0011 of Mace). Thus both devices are directed to the measurement and analysis of bodily fluids. Therefore, the combination of Johnson in view of Mace would not be unreasonable for one of ordinary skill in the art to combine or modify the two reference so as to allow for the pH testing of bodily fluids as well the colorimetric measurement of said fluids or gases. Additionally, paragraph 0102, 0105, and 0177 of Mace disclose wherein the device can be used for analysis in intubation such that it would be obvious to one of ordinary skill in the art to have modified the invention of Johnson to additionally incorporate the colorimetric capnometer of Mace so as to allow for a second form of measurement and analysis so as to more accurately identify the presence of carbon dioxide when analyzing the contents being passed through an intubated tube so as to be used in determining the placement or location of the tube within the body of the user.
Applicant argues that Johnson fails to disclose the embodiment of claim 43 as the claim requires a single liquid-absorbent layer, which is divided into separate regions for testing different substances, in a collocated manner and Johnson provides two chambers. However, this argument is not persuasive as figures 13-16, column 8, lines 54-67 and column 9, lines 1-6 disclose and show that the test chambers 224a and 224b are collocated on the device 220 and are divided into discrete regions of said device 220 and wherein the respective test chambers have separate test strips for analyzing different conditions or characteristics of fluid such that each would exhibit different color change properties in the presence of different substances.
Applicant additionally argues that Johnson fails to disclose the passageways of claim 49, however this argument is not persuasive. Column 4, lines 31-50 of Johnson discloses wherein the body of the device is comprised of two portions fitted together to form the chamber and figures 1 and 2 show wherein the two parts fitted together have opening or passageways that allow for the movement or passage of fluids.
Applicant argues that the absorbent layer 36 of Johnson would render the device inoperable, however this argument is not persuasive as the absorbent filter 36 of Johnson does not leave the pH test strips of Johnson inoperable and would additionally allow the passage of gas so as to enable the function of Mace and not render the combination inoperable.
Applicant further argues that the liquid stop device of Johnson is inoperable as it is intended to prevent the egress of fluids from the device together whereas the liquid stop device of claim 52 is to prevent liquids from getting to the CO2 tester. This argument is not persuasive as column 5, lines 4-15 and column 10, lines 16-21 disclose wherein the porous plug is porous and thus allows gas or air to pass through and only prevents liquids or fluids to pass when wetted, thus satisfying the claim limitation of claim 52.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792